Citation Nr: 0937329	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
May 12, 2008, and in excess of 90 percent as of May 12, 2008, 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In August 2006, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.  

In an August 2007 decision, the Board remanded the case for 
additional development.  In a June 2009 rating decision, the 
RO evaluated the Veteran's bilateral hearing loss to be 90 
percent disabling, effective May 12, 2008, the date of a VA 
audiological examination.  The Board has characterized the 
issue to indicate that the Veteran has had two, different 
evaluations during the appeal period.   


FINDINGS OF FACT

1.  Prior to May 12, 2008, there is insufficient evidence to 
evaluate the level of severity of the service-connected 
bilateral hearing loss.  

2.  As of May 12, 2008, the Veteran has Level XI hearing in 
his right ear and Level X hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to May 12, 2008, and in excess of 90 percent as of May 12, 
2008, for bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defines VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In a letter issued in December 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
August 2005 and June 2009 supplemental statements of the 
case.  Therefore, any timing deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical 
records.  Additionally, the Veteran was provided several VA 
examinations during the appeal process.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2009).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In early February 2005, the Veteran received a VA 
audiological examination.  The audiologist reported that the 
Veteran's responses for speech recognition were inconsistent 
and unreliable.  The Veteran was asked to return at a later 
date that month, where, once again, the results were 
determined by the audiologist to be "not reliable."  

In July 2005, the Veteran received a private audiology 
assessment.  The Veteran produced a report from that 
assessment, which includes uninterpreted raw data and speech 
discrimination audiometry that does not specify the standards 
utilized for the evaluation.  The letter that accompanied the 
2005 private audiological report diagnosed the Veteran with 
bilateral, severe sensorineural hearing loss with tinnitus.  
The private audiologist commented on the lack of correlation 
between the severity of the Veteran's hearing loss and the 
10 percent evaluation assigned by VA.

The Veteran testified during the August 2006 hearing before 
the Board that the VA audiologist mistook his reports of not 
hearing anything for a lack of cooperation.  

During a VA audiology examination in May 2008, the Veteran 
reported a history of hearing loss and poor discrimination 
problems.  The pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
105
105
105
94
LEFT
80
105
105
105
99

Speech audiometry revealed word recognition scores of 28 
percent in the right ear and 56 percent in the left ear.  The 
diagnosis was a moderate to profound sensorineural hearing 
loss bilaterally.  

Analysis

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to May 12, 2008, and in excess of 
90 percent as of May 12, 2008, for bilateral hearing loss.  
The reasons follow.

As to the 10 percent evaluation, in the February 2005 VA 
audiological evaluation, the audiologist clearly found that 
the Veteran's responses for speech recognition were 
inconsistent and unreliable.  While the Board understands 
that the Veteran has testified that the audiologist appeared 
to have misunderstood him, it finds that the audiologist is 
in the best position to determine such a finding and will not 
apply clinical findings that a professional specializing in 
hearing loss issues has specifically found are unreliable.  
This is not meant to discredit the Veteran.  

Additionally, the private July 2005 audiological evaluation 
is unusable for VA purposes, since it is unclear whether the 
Maryland CNC test was used to evaluate the Veteran's speech 
recognition-a requirement for VA evaluation purposes.  See 
38 C.F.R. § 4.85(a). 

Thus, the only two audiological evaluation prior to the May 
2008 have been determined to be unreliable and unusable.  The 
Board is fully aware that the Veteran has submitted multiple 
statements from his wife, co-workers, and friends that his 
hearing had worsened over the last several years.  The Board 
finds that without reliable and usable clinical findings to 
support an increase, it will not grant one.  Thus, the Board 
concludes that there is insufficient evidence to establish a 
bilateral hearing loss disability that is anymore than 
10 percent disabling prior to May 2008.  

As to the 90 percent evaluation as of May 12, 2008, the 
rating specialist, in applying the clinical findings from the 
May 2008 VA audiological evaluation, determined that the 
right ear would warrant Level XI hearing by using both the 
average of the pure tone thresholds and the speech 
discrimination under Table VI.  The rating specialist 
determined that it would be more beneficial to evaluate the 
Veteran's left ear hearing loss using Table VIa, which is 
based on the average of the pure tone thresholds without 
speech discrimination.  This was correct, in that it allowed 
the Veteran's left ear hearing to be at Level X instead of 
Level IX if Table VI was applied.  Applying these levels to 
Table VII, a 90 percent evaluation is warranted.  The Board 
finds no basis to award an evaluation in excess of 
90 percent, as the clinical findings do not support a higher 
evaluation.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (Related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's hearing loss is manifested by loss of hearing 
acuity and complaints of difficulty hearing conversations in 
person and on the phone.  These manifestations are 
contemplated in the rating criteria that contemplate loss of 
hearing acuity and word recognition.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted. 




ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
May 12, 2008, and in excess of 90 percent as of May 12, 2008, 
for bilateral hearing loss is denied.  



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


